People v Reeves (2022 NY Slip Op 02137)





People v Reeves


2022 NY Slip Op 02137


Decided on March 30, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
REINALDO E. RIVERA
ROBERT J. MILLER
WILLIAM G. FORD, JJ.


[*1]The People of the State of New York, respondent,
vDevonte Reeves, appellant.


Janet E. Sabel, New York, NY (Iván Pantoja of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Danielle S. Fenn of counsel; Victoria Randall on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kenneth C. Holder, J.), rendered July 1, 2020, convicting him of attempted assault in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is modified, on the law and as a matter of discretion in the interest of justice, by vacating so much of the sentence as imposed mandatory surcharges and fees; as so modified, the judgment is affirmed.
Contrary to the defendant's contention, the sentence of a determinate term of imprisonment of four years, to be followed by a period of postrelease supervision of five years, was not excessive (see People v Suitte, 90 AD2d 80).
As consented to by the People, we modify the judgment by vacating the surcharges and fees imposed on the defendant at sentencing (see CPL 420.35[2-a], [c]; People v Dickerson, 201 AD3d 731; People v Santillan, 200 AD3d 1074; People v Sevaughn G., 199 AD3d 936, 937; People v Dyshawn B., 196 AD3d 638).
CONNOLLY, J.P., RIVERA, MILLER and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court